Citation Nr: 1134851	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-24 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.


ATTORNEY FOR THE BOARD
				
J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1991 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which, inter alia, denied service connection for a lower back condition and a neck condition.  The case has since been transferred to the VA RO in Detroit, Michigan.  This case was previously before the Board in April 2010, when it remanded the Veteran's claims.

As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board remanded the claims in April 2010 in order to provide the Veteran with a VA examination to determine the nature and etiology of the Veteran's low back condition and neck condition.  The Veteran was provided with a VA examination in September 2010.  The Board finds, therefore, that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)


FINDINGS OF FACT

1.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current low back disorder and his military service.

2.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current neck disorder and his military service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, a low back disorder was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Resolving the benefit of the doubt in the Veteran's favor, a neck disorder was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C.       §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2010).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection

The Veteran essentially contends that he suffers from a low back disorder and neck disorder that are related to his military service.  

In order to prevail on the issue of service connection there must be medical evidence of (1) a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  A disorder may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  See 38 C.F.R.  § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  See Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b) (2010).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).  

Regarding the first Hickson element, evidence of a current disability, the Veteran was diagnosed during his September 2010 VA examination with a chronic cervical and lumbar strain.  The other medical evidence of record further documents extensive treatment for issues relating to the Veteran's lower back and neck.  The first Hickson element, evidence of a current disability, is therefore met.

Regarding the second Hickson element, in-service disease or injury, the Veteran received ongoing in-service treatment for low back and neck pain, and he received a variety of diagnoses for these conditions, including lumbar spasm, low back strain, neck strain, soft tissue low back strain, right neck muscle strain, and possible herniated nucleus pulposus.  Additionally, in April 2005, x-ray examination suggested evidence of degenerative disc disease at L4-L5 and a small Schmorl's node.  The second Hickson element, in-service injury or disease, is therefore met.

Regarding the third Hickson element, medical evidence of a nexus between an in-service injury or disease and the current disability, the Board first notes that it must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, account for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that although interest may affect the credibility of testimony, it does not affect competency to testify.)  Accordingly, equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

More specifically, in the context of medical opinions, the Court has held that the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, neither a VA medical examination report nor a private medical opinion is entitled to much probative weight if it contains only data and conclusions without a soundly reasoned rationale.  Id.  The credibility and weight to be attached to such opinions are within the province of the Board as the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In the instant case, the record contains one medical nexus opinion of record.  Pursuant to the Board's April 2010 remand, VA provided the Veteran with an examination of his lower back and neck in September 2010.  The examiner stated that it was not likely that the Veteran's disability was incurred in or due to the Veteran's active duty service.  As a rationale for this opinion, the examiner cited solely a "lack of significant objective evidence other than [a] chronic muscular condition."  

The Board places relatively little probative weight on this opinion because it does not contain a supporting rationale addressing the evidence of record.  The September 2010 examiner addressed none of the Veteran's in-service diagnoses of back and neck problems before determining that the Veteran's chronic cervical and lumbar strain were unrelated to the Veteran's active duty military service.  Additionally, as noted above, the examiner diagnosed the Veteran with a chronic cervical and lumbar strain, and then concluded that such conditions were not related to service because the Veteran otherwise lacked "objective evidence" other than a chronic muscular condition.  Given the examiner diagnosed the Veteran with a chronic muscular condition, it is unclear why objective evidence of additional conditions would be needed in order to establish a nexus between the Veteran's military service and his diagnosed chronic cervical and lumbar strain.

Moreover, the Veteran asserts that he has suffered from a low back disorder and neck disorder on a continuous basis since service.  The Board acknowledges that the Veteran is competent to give evidence about what he has perceived or experience; for example, he is competent to report that he has experienced symptoms such as low back pain and neck pain.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability).  Further, the Board finds the Veteran's statements concerning continuing symptomatology since the time of service discharge to be highly credible, especially in light of the Veteran's prompt filing of his claim for service connection after discharge from active duty service.  The Board finds, therefore, that there is evidence of in-service incurrence and continuity of symptomatology of a lower back disability and a neck disability.  

The Board concludes, therefore, that service connection for a low back disorder and a neck disorder is warranted.  The Veteran's claims for service connection are granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a low back disorder is granted.

Service connection for a neck disorder is granted.




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


